 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   JEROME PRICE, SBN # 282400
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     PATRICK SLAVIN
 7
 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                   )   Case No. 2:17-CR-00115-TLN
                                                 )
12                     Plaintiff,                )   ORDER GRANTING DEFENDANT’S
                                                 )   MOTION FOR A COMPETENCY
13   vs.                                         )   EVALUATION PURSUANT TO
                                                 )   18 U.S.C. § 4247
14   PATRICK SLAVIN,                             )
                                                 )
15                    Defendant.                 )   Judge: Hon. Troy L. Nunley
                                                 )
16                                               )

17          Counsel for the defendant brought a motion under 18 U.S.C. § 4241(b) for a psychiatric
18   examination of the defendant to be conducted. On October 25, 2018, the Court granted the
19   motion for a psychiatric examination after hearing arguments from the parties. Accordingly, the
20   Court hereby orders that Mr. Slavin be committed to the custody of the Attorney General
21   forthwith for placement in and transportation to a suitable medical facility for a reasonable
22   period not to exceed thirty days from the date of this order for the purpose of a psychiatric
23   evaluation and report to assist the Court in determining Mr. Slavin’s competency to stand trial.
24   This evaluation shall be conducted pursuant to the provisions of 18 U.S.C. § 4247(b) and (c).
25   ///
26   ///
27   ///
28
                                                      -1-
 1          The Court further excludes time pursuant to 18 U.S.C. 3161 (h)(4) and Local Code N

 2   from October 25, 2018 to April 11, 2019, until such time that Mr. Slavin is found to be

 3   competent to stand trial.

 4
 5   IT IS SO ORDERED.

 6
 7   Date: January 9, 2019
                                                          Troy L. Nunley
 8                                                        United States District Judge

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    -2-
